Award for reduced earnings for the period between October 29, 1938, and February 2, 1939. Appeal by the employer. It is not questioned that the claimant was injured on December 11, 1935, and his earning capacity reduced fifty per cent. The employer has paid compensation to July 26,1936. On the latter date claimant was given light employment by the employer at Ms former wage, to avoid paying compensation. The light employment continued until October 28, 1938, when claimant was discharged because a labor union asked it because of Ms failure to pay union dues. He was unable in the general labor market to obtain wages in excess of fifty per cent of Ms former wages. Compensation awards are not dependent upon approval by a labor union. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Bliss, Heffernan, Schenck and Foster, JJ.